     Case 2:20-cv-11764-MWF-AGR Document 4 Filed 01/04/21 Page 1 of 4 Page ID #:37



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11      JOSHUA BLOCKER,                          )   NO. CV 20-11764-MWF (AGR)
12                                               )
                      Plaintiff,                 )
13                                               )   ORDER TO SHOW CAUSE WHY
                              v.                 )   COURT SHOULD NOT
14                                               )   RECOMMEND (1) DENIAL OF
        CORRECTIONAL OFFICER JOEL                )   REQUEST TO PROCEED
15      SOLIS, et al.,                           )   WITHOUT PREPAYMENT OF
                                                 )   FILING FEES; AND (2)
16                    Defendants.                )   DISMISSAL OF COMPLAINT AS
                                                 )   BARRED BY STATUTE OF
17                                               )   LIMITATIONS

18
              The court orders Plaintiff to show cause on or before February 4, 2021,
19
       why this court should not recommend dismissal of his complaint as barred by the
20
       statute of limitations and denial of his request to proceed without prepayment of
21
       filing fees.
22
23
24
25
26
27
28
     Case 2:20-cv-11764-MWF-AGR Document 4 Filed 01/04/21 Page 2 of 4 Page ID #:38



 1                                                 I.
 2                                   PROCEDURAL HISTORY
 3            On December 23, 2020, Plaintiff, a state prisoner housed at California
 4     Mens Colony (“CMC”), constructively filed a civil rights complaint under 42 U.S.C.
 5     § 1983 alleging Eighth Amendment claims based on an incident on September
 6     23, 2016. He names four correctional officers as defendants: J. Solis, J. Clark, R.
 7     Chirinos, and J. Galapon.
 8                                                 II.
 9                               ALLEGATIONS OF COMPLAINT
10           The complaint stems from one incident on September 23, 2016. Defendant
11     Clark approached Plaintiff’s cell for phone sign-up. Plaintiff requested a 5:45 time
12     slot and went back to bed. Clark remained standing at the door. Plaintiff asked,
13     “Is there a problem?” Clark responded: “So you’re snitching now?” Clark spoke
14     loud enough so that other inmates could hear, which was dangerous. Plaintiff
15     started kicking the door and yelling that he was suicidal. When Plaintiff was
16     ignored, other inmates started yelling “mandown in Cell #130.” (Compl. at 5-5a.)
17           Defendant Galapon approached and asked what the problem was. Plaintiff
18     said he was suicidal and needed to speak to a doctor. Galapon ignored Plaintiff’s
19     request and went back to his seat. (Id. at 5a-5b.)
20           Plaintiff started kicking the door. Defendants Clark and Solis came to the
21     door and told Plaintiff to cuff up. Fearing for his safety because of Clark’s prior
22     comments and previous interactions with him, Plaintiff refused and told them to
23     call a sergeant or a psych tech to witness him being cuffed up and taken out of
24     his cell. Clark came in to the cell and tried to grab Plaintiff’s left wrist. Plaintiff
25     pulled free and put his hands behind his back. Both Clark and Solis rushed into
26     the cell. Plaintiff retreated, tripped over the toilet and landed towards the bottom
27     bunk. Clark landed on top of him and started punching his head, ribs and back.
28     Solis pepper sprayed him. Plaintiff was placed in handcuffs. (Id. at 5b-5c.)

                                                   2
     Case 2:20-cv-11764-MWF-AGR Document 4 Filed 01/04/21 Page 3 of 4 Page ID #:39



 1           Defendant Chirinos entered the cell and asked Solis about the blood on
 2     him. Solis lied that Plaintiff punched him. Chirinos started kicking, kneeing and
 3     punching Plaintiff while he was in restraints. The assault stopped when other
 4     officers arrived. Officers carried him out and dropped him on the dayroom floor.
 5     When inmates made a commotion, the officers took him out to building two, put
 6     him in a wheelchair and took him to a holding cell without decontamination or
 7     medical evaluation. Plaintiff was unable to breathe from the pepper spray and
 8     went “man down” again. Psych tech Chavez brought Plaintiff’s inhaler and
 9     Plaintiff was decontaminated. (Id. at 5c-5d.)
10           Plaintiff alleges two claims for excessive force and deliberate indifference to
11     serious medical needs in violation of the Eighth Amendment. (Id. at 5.) He seeks
12     damages and punitive damages. (Id. at 6.)
13                                                III.
14                                 STATUTE OF LIMITATIONS
15           It appears that Plaintiff’s suit is barred by the statute of limitations on the
16     face of the complaint. Von Saher v. Norton Simon Museum of Art, 592 F.3d 954,
17     969 (9th Cir. 2010).
18           Federal courts apply the forum state’s analogous statute of limitations to §
19     1983 claims. Wallace v. Kato, 549 U.S. 384, 387 (2007); Fink v. Shedler, 192
20     F.3d 911, 914 (9th Cir. 1999). In California, the applicable limitations period is
21     two years. Cal. Civ. Proc. Code § 335.1. Federal courts also apply the forum
22     state’s law regarding tolling, including equitable tolling, when not inconsistent with
23     federal law. Fink, 192 F.3d at 914.
24           Federal law, however, governs when a claim accrues. Id.; Wallace, 549
25     U.S. at 388. “Under federal law, a cause of action accrues when the plaintiff
26     knows or has reason to know of the injury that is the basis of the action.” Belanus
27     v. Clark, 796 F.3d 1021, 1025 (9th Cir. 2015). Thus, an action ordinarily accrues
28     on the date of the injury. Id. “‘The cause of action accrues even though the full

                                                  3
     Case 2:20-cv-11764-MWF-AGR Document 4 Filed 01/04/21 Page 4 of 4 Page ID #:40



 1     extent of the injury is not then known or predictable.’” Wallace, 549 U.S. at 391
 2     (citation omitted).
 3           Plaintiff’s complaint arises from the incident on September 23, 2016. Any §
 4     1983 claim arising from this incident accrued on that date because Plaintiff was
 5     aware of his injuries at that time. See Belanus, 796 F.3d at 1025. The statute of
 6     limitations expired two years later, on September 23, 2018. Even assuming
 7     Plaintiff has been incarcerated from September 23, 2016 through the filing of the
 8     complaint for a term less than life, and is therefore entitled to two years of
 9     statutory tolling under Cal. Civ. Proc. Code § 352.1(a), the statute of limitations
10     expired on September 23, 2020.
11           Accordingly, Plaintiff’s complaint is barred by the statute of limitations. The
12     complaint does not indicate any basis for tolling the statute of limitations.
13                                              IV.
14                                            ORDER
15           For the foregoing reasons, IT IS ORDERED THAT Plaintiff shall show
16     cause in writing, by no later than February 4, 2021, why the court should not
17     recommend that the complaint be dismissed as barred by the statute of
18     limitations and that Plaintiff’s request to proceed without prepayment of fees be
19     denied.
20           If Plaintiff fails to file a response to this order to show cause on or before
21     February 4, 2021, this court may recommend that the complaint be dismissed as
22     barred by the statute of limitations and Plaintiff’s request to proceed without
23     prepayment of fees be denied.
24
25
26      DATED: January 4, 2021                 __________________________________
                                                      ALICIA G. ROSENBERG
27                                                 United States Magistrate Judge
28

                                                 4
